UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549-1004 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, Commission File Number 1-1031 RCLC, INC. (Exact name of registrant as specified in its charter) New Jersey 22-0743290 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1480 Route 9 North, Woodbridge, NJ 07095 (Address of principal executive offices) (732) 877-1788 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No X_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated filer Non-accelerated filerSmaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of August 23, 2010, there were 5,083,539 shares of the registrant's common stock outstanding. RCLC, INC. FORM 10-Q INDEX PART I - FINANCIAL INFORMATION: PAGE ITEM 1 - FINANCIAL STATEMENTS: CONSOLIDATED BALANCE SHEETS: JUNE 30, 2, 2009 3 CONSOLIDATED STATEMENTS OF OPERATIONS: QUARTER ENDED JUNE 30, 2 4 SIX MONTHS ENDED JUNE 30, 2 5 CONSOLIDATED STATEMENTS OF CASH FLOWS: QUARTER ENDED JUNE 30, 2 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 4T - CONTROLS AND PROCEDURES 20 PART II - OTHER INFORMATION: ITEM 1 – LEGAL PROCEEDINGS 21 ITEM 5 – OTHER INFORMATION 21 ITEM 6 – EXHIBITS 23 SIGNATURES 24 2 PART I- FINANCIAL INFORMATION ITEM 1 -FINANCIAL STATEMENTS RCLC, INC. AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands of dollars) June 30, December 31, 2010 2009 (unaudited) ASSETS CURRENT ASSETS: Cash $ 15 $ - Other current assets 454 329 Current assets of discontinued operations 2,994 6,419 TOTAL CURRENT ASSETS 3,463 6,748 Property, plant and equipment, at cost: Machinery and equipment - 121 - 121 Less accumulated depreciation and amortization - 111 - 10 Other assets 2,040 1,626 Other assets of discontinued operations 5,437 8,836 $ 10,940 $ 17,220 LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES: Short-term debt $ 300 $ 300 Accounts payable 2,701 2,394 Accrued expenses 1,475 2,010 Settlement with Pension Benefit Guaranty Corporation 4,410 - Current liabilities of discontinued operations 5,939 14,693 TOTAL CURRENT LIABILITIES 14,825 19,397 Other long-term liabilities - 2,136 Other long-term liabilities of discontinued operations 305 476 STOCKHOLDERS' DEFICIENCY: Common stock 5,173 5,173 Additional paid-in capital 30,007 30,007 Accumulated deficit (37,786 ) (35,606 ) Accumulated other comprehensive loss 13 (2,766 ) (2,593 ) (3,192 ) Less cost of treasury shares 1,597 1,597 TOTAL STOCKHOLDERS' DEFICIENCY (4,190 ) (4,789 ) $ 10,940 $ 17,220 See notes to consolidated financial statements. 3 RCLC, INC. AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands of dollars, except per share data) (unaudited) Quarter Ended June 30, 2010 2009* NET SALES $ - $ - Cost and expenses: General and administrative 492 293 Depreciation and amortization - 15 492 308 LOSS FROM CONTINUING OPERATIONS BEFORE INTEREST AND OTHER ITEMS (492 ) (308 ) Other expense: Interest expense 13 15 Nonrecurring loss on termination of retirement plan 6,046 - Other-net 94 137 6,153 152 LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES (6,645 ) (460 ) Income tax benefits (2,657 ) (178 ) LOSS FROM CONTINUING OPERATIONS (3,988 ) (282 ) Loss from discontinued operations (net of tax benefits of $(98) and $(117)) (165 ) (199 ) NET LOSS $ (4,153 ) $ (481 ) LOSS PER COMMON SHARE: Basic: Loss from continuing operations $ (0.79 ) $ (0.05 ) Loss from discontinued operations (0.03 ) (0.04 ) Net loss $ (0.82 ) $ (0.09 ) Diluted: Loss from continuing operations $ (0.79 ) $ (0.05 ) Loss from discontinued operations (0.03 ) (0.04 ) Net loss $ (0.82 ) $ (0.09 ) * Reclassified for comparability. See notes to consolidated financial statements. 4 RCLC, INC. AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands of dollars, except per share data) (unaudited) Six Months Ended June 30, 2010 2009 * NET SALES $ - $ - Cost and expenses: General and administrative 972 632 Depreciation and amortization 5 30 977 662 LOSS FROM CONTINUING OPERATIONS BEFORE INTEREST AND OTHER ITEMS (977 ) (662 ) Other expense: Interest expense 19 31 Nonrecurring loss on termination of retirement plan 6,046 - Other-net 223 271 6,288 302 LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES (7,265 ) (964 ) Income tax benefits (2,901 ) (374 ) LOSS FROM CONTINUING OPERATIONS (4,364 ) (590 ) Gain on sale of discontinued operation (net of tax provision of $2,344) 3,148 - Loss from discontinued operations (net of tax benefits of $(663) and $(868)) (964 ) (1,302 ) NET LOSS $ (2,180 ) $ (1,892 ) EARNINGS (LOSS) PER COMMON SHARE: Basic: Loss from continuing operations $ (0.86 ) $ (0.11 ) Earnings (loss) from discontinued operations 0.43 (0.26 ) Net loss $ (0.43 ) $ (0.37 ) Diluted: Loss from continuing operations $ (0.86 ) $ (0.11 ) Earnings (loss) from discontinued operations 0.43 (0.26 ) Net loss $ (0.43 ) $ (0.37 ) * Reclassified for comparability. See notes to consolidated financial statements. 5 RCLC, INC.AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) (unaudited) Six Months Ended June 30, 2010 2009 * Cash Flows from Operating Activities: Net loss $ (2,180 ) $ (1,892 ) Adjustments to reconcile net loss to net cash used in operating activities: Loss from discontinued operations 964 1,302 Gain on sale of discontinued operation (5,492 ) - Loss on termination of retirement plan 6,046 - Depreciation and amortization 5 30 Stock option expense - 8 Deferred income taxes (2,305 ) (207 ) Increase (decrease) in cash from changes in: Current assets and current liabilities 44 1,898 Other non-current assets and other long-term liabilities 22 (72 ) Net change in pension-related accounts 165 179 Net cash provided by (used in) operating activities of continuing operations (2,731 ) 1,246 Net cash used in operating activities of discontinued operations (1,433 ) (1,899 ) Net Cash Used in Operating Activities (4,164 ) (653 ) Cash Flows from Investing Activities: Capital expenditures (2 ) (2 ) Net cash used in investing activities (2 ) (2 ) Net cash provided by (used in) investing activities of discontinued operations 9,751 (22 ) Net Cash Provided by (Used in) Investing Activities 9,749 (24 ) Cash Flows from Financing Activities: Proceeds from short-term debt - 25 Payments of long-term debt - (6 ) Net cash provided by financing activities - 19 Net cash provided by (used in) financing activities of discontinued operations (5,501 ) 654 Net Cash Provided by (Used in) Financing Activities (5,501 ) 673 Net Increase (Decrease) in Cash and Cash Equivalents for Continuing Operations (2,733 ) 1,263 Net Increase (Decrease) in Cash and Cash Equivalents for Discontinued Operations 2,817 (1,267 ) Net Increase (Decrease) in Cash and Cash Equivalents 84 (4 ) Cash and Cash Equivalents at Beginning of Period 40 84 Cash and Cash Equivalents at End of Period $ 124 $ 80 * Reclassified for comparability. See notes to consolidated financial statements. 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2010 (UNAUDITED) Note
